Case 1:17-cr-00183-TWP-TAB Document 59 Filed 06/12/19 Page 1 of 2 PageID #: 273




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
        Plaintiff,                                   )
                                                     )
                v.                                   ) Case No. 1:17-cr-00183-TWP-TAB
                                                     )
 BUSTER HERNANDEZ,                                   )
                                                     )
        Defendant.                                   )

               ORDER ON DEFENDANT’S MOTION TO DISMISS COUNTS
                   4, 5, 6, 9, 23, 24, 25 AND 26 FOR LACK OF VENUE

        This matter is before the Court on Defendant Buster Hernandez’ Motion to Dismiss Counts

 4, 5, 6, 9, 23, 24, 25 and 26 for Lack of Venue. (Filing No. 38). In response to the Motion to

 Dismiss, the Government filed a Notice of Intent to Supersede the Indictment and Respond to

 Defendant’s Motion to Dismiss (Filing No. 40). On April 9, 2019, a Superseding Indictment was

 filed (Filing No. 44), and a corrected Superseding Indictment was filed on April 24, 2019 (Filing

 No. 57). The corrected Superseding Indictment addresses the deficiencies argued in the motion to

 dismiss. Accordingly, Defendant’s Motion to Dismiss (Filing No. 38) is DENIED as moot.

        SO ORDERED.

 Date: 6/12/2019
Case 1:17-cr-00183-TWP-TAB Document 59 Filed 06/12/19 Page 2 of 2 PageID #: 274




 DISTRIBUTION:

 Joseph M. Cleary
 INDIANA FEDERAL COMMUNITY DEFENDERS
 joe_cleary@fd.org

 Loren Collins
 INDIANA FEDERAL COMMUNITY DEFENDERS
 loren.collins@fd.org

 Tiffany J. Preston
 UNITED STATES ATTORNEY’S OFFICE
 tiffany.preston@usdoj.gov




                                       2
